Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to a Terminal Disclaimer filed on 5/04/2022.
2.	Claims 1-20 are pending.
Response
3.	The examiner withdraws a Terminal Disclaimer requirement (mailed on 3/02/2022) on pending claims; on prior art rejections, applicant argues that applicant specifically claimed “determining, by the computing system, a position of a traffic signal in the geographic area based on map data” (pg. 13-14 of 5/04/22 REMARKS); cited art of Ferguson teaches this claimed limitation (see Ferguson, para. [0023]).
	The examiner also maintains 35 USC 112 (b) of unclear issue for pending claims 1-2, 4-10, 12-15, and 18-20 (mailed on March 2, 2022).
	Applicant argues that there is no problem for this 35 USC 112 (b) in previous case; the examiner respectfully submits that it was overlooked in the past.
       Claim Rejections - 35 USC § 112 (b)
4.	Claims 1-2, 4-10, 12-15, and 18-20 are unclear because there is a gap for not claiming “an expected position of a sun relative to a geographical area at a particular time in which an autonomous vehicle will travel to reach a target location” (in pending claim 1) or “... based at least on the route avoiding travel of the autonomous vehicle through the one or more locations (in pending claim 10)”; or “”... within the geographic area is expected to result in the sun being proximate to the traffic signal within a field of view of the image capture device ...” (in independent claim 15); the examiner recognizes that without claiming “...at a particular time”, the sun light may not become a problem to an autonomous vehicle’s camera at a particular location/traffic light on a planned trajectory.
			      	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as obvious over Solyom et al. (US Pub. 20150266488 A1) (hereinafter “Solyom”), in view of Ferguson et al., (US Pub. 20170316273 A1) (hereinafter “Ferguson”).
A. Per independent claim 10:	Solyom et al., teach a method, a system, and a vehicle, comprising features:
determining, by a computing system, an expected position of a sun relative to a geographic area, wherein the computing system is configured to operate [[a]] an autonomous vehicle based at least on image data generated by an image capture device that is coupled to the autonomous vehicle (see Solyom et al., para. [0007], [0035], [0099]);
based on the expected position of the sun relative to the geographic area, making a determination, by the computing system, that travel of the autonomous vehicle through a location within the geographic area is expected to result in the sun being proximate to an object (e.g., surrounding object(s), see Solyom et al., para. [0003])  within a field of view of the image capture device from a perspective of the image capture device (i.e., “there is a risk that a sun shines straight into the lens of the camera sensors is high”, see Solyom et al., para. [0092]-[0093] and [0102], i.e., “a sun-light negatively affecting a vehicle camera sensor” see Solyom et al., claim 4).
in response to making the determination, generating a route for the autonomous vehicle in the geographic area based at least on the route avoiding travel of the autonomous vehicle through the location (i.e., using an alternative route instead of using a preferred route for a counter measure task to a planned destination, see Solyom et al., [0043], [0104], [0107]); and
operating the autonomous vehicle to travel in accordance with the generated route (see Solyom et al., claim 13).
Soliom et al do not suggest “determining, by the computing system, a position of a traffic signal in the geographic area based on map data” ; however, Ferguson teaches this claimed limitation (see Ferguson, para. [0023]).

Solyom does not expressly disclose that the object is a traffic signal (with strong sun light on its background that directly causing a negative clarity of external images to an autonomous vehicle’s camera lens).
	However, Ferguson et al., suggest that a traffic signal approximately near the sun can cause an image-capturing problem (i.e., “the position of the sun may be located behind a position of a traffic signal at some times of the day” see Ferguson et al., para. [0048]).
Since Solyom et al., and Ferguson work in the same field of endeavor (e.g., autonomous vehicle’s optimal visibility); it would have been obvious to one of ordinary skill in the art at the time of this invention was made to implement Solyom with Ferguson so the vehicle may capture an image of a traffic light approximately with same direction of the sun and using an alternate route to avoid that problem (see Ferguson para. [0043]). A motivation is providing a driver with a clear and unobstructed view of the traffic lights and the road.
B. Per independent claims 1, and 16: Since they require similar features as in independent claim 1; similar rationales and references are also applied for 35 USC 103 rejections.
6.	Claim 2- 9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as obvious over Solyom et al, in view of Ferguson, further in view of  Kwok (US Pub. 20100094501 A1).
A. Per claims 2, and 11: The rationales and references for a rejection of claim 1 are incorporated.
Solyom and Ferguson do not clearly disclose about receiving ephemeris data relating to expected autonomous vehicle positions (i.e., in a vehicle’s trajectory – see Ferguson para. [0029]) of the sun relative to the geographic area at certain times, wherein determining the expected position of the sun relative to the geographic area is based on the received ephemeris data; however, Kwok para. [0013]-[0014] also suggests these claimed features where a sun’s glaring position causing a problem to that vehicle.
It would have been obvious to one of ordinary skill in the art at the time of this invention was made to implement Solyom et al, and Ferguson et al., with Kwok to disclose a schedule of the sun relating to a vehicle’s trajectory to avoid a problem to the vehicle camera lens at an intersection.
B. Per claims 3-4, 12, and 17: The rationales and references for a rejection of claim 1 are incorporated.
Kwok para. [0013] also suggests these features:
- making a determination that travel of a vehicle through a particular location at a particular time is expected to result in the sun being proximate to the object within the field of view of the image capture device from the perspective of the image capture device (i.e., a time when sun lights are visible directly to a vehicle’s windshield based on an updated ephemeris – “ navigation system and an ephemeris system, as used in one of the prior arts, can be used to provide the direction of travel 204 and the apparent solar position 212”. (See Kwok, para. [0086]), and
avoiding travel of the vehicle through that location at the particular time using the updated ephemeris (see Kwok para. [0013], and para. [0115]).
C. Per claim 5: The rationales and references for a rejection of claim 1 are incorporated.
Solyom et al., and Kwok take into account these features:
determining more expected orientations and spatial positions of the camera lens during travel on a planned trajectory (i.e., using ephemeris data for a particular sun position at a particular time of a day, see Solyom et al., para. [0099], and see Kwok para. [0013]).
D. Per claim 6: The rationales and references for a rejection of claim 1 are incorporated.
Solyom et al., and Kwok take into account these features:
Determining a position or an orientation of the object relative to the image capture device in the one or more locations – because the object is a windshield, a relative position of that to a camera lens is fixed in this situation (i.e., a sun glare on the top region of a windshield, see Kwok, para. 0010]).
E. Per  dependent claims 8, 14, 19: The rationales and references for a rejection of claim 1 are incorporated.
	Applicant claims that a locations include a portion of a particular road, and wherein the generated route avoids travel of the autonomous vehicle through the portion of the particular road (i.e., “maintaining a clear and unobstructed view  of the road of the road.” see Kwok, para. [0114] (this common “portion” is associated with a GPS coordination).
Solyom et al., and Ferguson also take into account these features:
A claimed locations include a portion of a particular road (e.g., a same GPS location of a vehicle on a planned trajectory – including at an intersection/a segment of the planned road etc), and wherein the generated alternate route avoids travel of the vehicle through that (portion) particular road (see Solyom et al., claim 13, and para. [0104]) or (i.e., using an alternative route instead of using a preferred route for a counter measure task to a planned destination, see Solyom et al., [0043], [0104]).
F.	Per dependent claims 7,13,18 and 9, 15, 20: The rationales and references for a rejection of claim 1 are incorporated.
i.	Applicant claims that a locations include a portion of a particular traffic lane or a portion of a particular intersection , and wherein the generated route avoids travel of the autonomous vehicle through the portion of the particular traffic lane (this common “portion” – (in claims 14, and 19) is associated with a GPS coordination).
ii.	Claims 7, and 9 are obvious variants of claim 8; therefore, they are also rejected on obvious since cited prior art suggest about using “alternate lane”/”avoid a particular intersection” because of sun glare positions (i.e., avoid sun glaring problems, see Kwok para. [0014]).
iii.	Claims 13, and 15 are obvious variants of claim 14; therefore, they are also rejected on obvious since cited prior art suggest about using “alternate lane”/”avoid a particular intersection” because of sun glare positions (i.e., avoid sun glaring problems, see Kwok para. [0014]).
iv.	Claims 18, and 20 are obvious variants of claim 19; therefore, they are also rejected on obvious since cited prior art suggest about using “alternate lane”/”avoid a particular intersection” because of sun glare positions (i.e., avoid sun glaring problems, see Kwok para. [0014]).
G.	Per claim 4: The rationales and references for a rejection of claim 1 are incorporated.
Ferguson also discloses a step of using a camera 502 in Figure 5 to generate image data having threshold of at least a low image quality when viewing a traffic light (see Ferguson, Figure 2B). 
Conclusion
7.	Claims 1-20 are rejected. The arguments are unpersuasive; therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662